Guy, J.
Costs upon a motion, not disposing of the merits of a cause, even though awarded by an order of the Appellate Division, are deemed interlocutory and are not enforcible against real property or by supplementary proceedings. Code Civ. Pro., § 779; Matter of Pettis v. Schwartz, 139 App. Div. 904; Matter of Stoddard, 128 id. 759; Seabury City Court Practice, 1096, 1097.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
Seabuby and Bijur, JJ., concur.
Order reversed with ten dollars costs, and motion granted, with ten dollars costs.